United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
          ___________

          No. 96-1478
          ___________

Jewell Miller, Opal Miller,          *
                                     *
           Plaintiffs/Appellees,     *
                                     *
Jewell Miller Trust, Trustees,       *
Betty Ann Wooten and Carrie          *
Simmons,                             *
                                     *
           Intervenor/Plaintiffs,*
                                     *
     v.                              *
                                     *
Betty Ann Wooten, Carrie             *
Simmons,                             *
                                     *
           Defendants/Appellants,*
                                     *
William Johnson,                     *
                                     *
           Defendant.                *

           ___________                    Appeals from the United States
                                          District Court for the
           No. 96-1805                    Western District of Arkansas.
           ___________                           [UNPUBLISHED]

Jewell Miller, Opal Miller,          *
                                     *
           Plaintiffs/Appellants,*
                                     *
Jewell Miller Trust, Trustees,       *
Betty Ann Wooten and Carrie          *
Simmons,                             *
                                     *
           Intervenor/Plaintiffs,*
                                    *
     v.                             *
                                    *
Betty Ann Wooten, Carrie            *
Simmons, William Johnson,           *
                                    *
           Defendants/Appellees.    *
                               ___________
                     Submitted:   December 12, 1996

                         Filed:    March 18, 1997
                                  ___________

Before WOLLMAN and MURPHY, Circuit Judges, and TUNHEIM,1 District
      Judge.
                               ___________


PER CURIAM.


     In accordance with a thorough, comprehensive memorandum opinion, the
district court2 entered a judgment setting aside a trust into which the
substantial assets belonging to the appellees, two elderly sisters, had
been placed and ordering the appellants, distant cousins of the appellees,
to return the property to the appellees.           The judgment also awarded
compensatory   and   punitive   damages   and   attorneys’   fees,   as   well   as
appointing a receiver/commissioner to collect and preserve the assets.           In
addition, the judgment dismissed the appellees’ claim based upon the
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961.            It
is from this portion of the judgment that the appellees have filed a cross-
appeal.


     Although the appeal and cross-appeal present some interesting issues,
we conclude that because of the fact-bound nature of the case an extended
opinion would have no precedential value.       Suffice it to say that we find
no clearly erroneous findings of fact nor any error of law in the district
court’s decision, and thus we affirm the judgment on the basis of the
district court’s memorandum




     1
      The HONORABLE JOHN R. TUNHEIM, United States District Judge
for the District of Minnesota, sitting by designation.
     2
      The Honorable Harry F. Barnes, United States District Judge
for the Western District of Arkansas.

                                     -2-
opinion.   See 8th Cir. Rule 47B.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-